DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-14, and 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chen et al., US 2016/0364368 A1.
Regarding claim 1, Chen teaches a mini-map providing method performed by a computer apparatus comprising at least one processor, the mini-map providing method comprising: 
Displaying, by the at least one processor, a first portion in a sequence of contents included in instant messages sent and received through a session corresponding to a chatroom on a message display region on a screen for displaying the chatroom. In Chen, a user interface may comprise a region displaying representations of grouped messages. Chen fig. 8 (bracket indicating representation of instant messages within a group S1), ¶ 49.
Displaying, by the at least one processor, a second portion that includes the first portion in the sequence of contents on a mini-map display region on the screen for displaying the chatroom. In Chen, the user interface may comprise another region displaying corresponding representations of the groups of messages. Chen fig. 8 (diamond shape indicating icon representing group of instant messages S1), ¶ 49.
Interacting, by the at least one processor, with the message display region and the mini-map display region. In Chen, a user may use a vertical scroll bar and a horizontal scroll bar to interact with the first portion and second portion, respectively. Chen fig. 8, ¶ 49.
Regarding claim 2, which depends on claim 1, Chen teaches wherein the interacting comprises: in response to changing the first portion displayed on the message display region, changing the second portion to include the changed first portion to be displayed on the mini-map display region; and in response to selecting a specific content or a subsequence of contents from the second portion displayed on the mini-map display region, changing the first portion displayed on the message display region to include the selected content or subsequence of contents in the first portion. In Chen, in response to using the vertical scroll bar to change the representation of the messages displayed in the first portion, the representation of the groups displayed in the second portion will be changed accordingly. Chen fig. 8, ¶ 49. Similarly, in response to using the horizontal scroll bar to change the representation of the groups of messages displayed in the second portion, the representation of the messages displayed in the first portion will be changed accordingly. Id. Additionally, selection of a representation of a group displayed in the second portion may cause the first portion to display a representation of the messages from the selected group. Id. ¶ 29
Regarding claim 3, which depends on claim 1, Chen teaches wherein a size of each content included in a subsequence of the second portion is less than a size of each 31Atty. Dkt. No.: 16634LN-000162-US content included in a subsequence of the first portion. See Chen fig. 8 (showing the icon indicating the group of instant messages S1 is smaller than the corresponding group of instant messages S1 indicated by the bracket).
Regarding claim 4, which depends on claim 3, Chen teaches wherein the size of each content includes at least one of a length of text included in content, a font size of text included in the content, and a size of an image included in the content. See Chen fig. 8 (showing the icon indicating the group of instant messages S1 has less text and has a smaller image representation than the corresponding group of instant messages S1 indicated by the bracket).
Regarding claim 5, which depends on claim 3, Chen teaches wherein a number of contents included in a first subsequence of the second portion is greater than a number of contents included in a second subsequence of the first portion. See Chen fig. 8.
Regarding claim 6, which depends on claim 1, Chen teaches wherein the displaying on the mini-map display region comprises modifying contents included in a subsequence of the second portion. In Chen, in response to using the horizontal scroll bar the representation of the groups of messages displayed in the second portion may be modified accordingly. Chen fig. 8, ¶ 49.
Regarding claim 9, which depends on claim 6, Chen teaches wherein the modifying 32Atty. Dkt. No.: 16634LN-000162-US comprises (1) replacing an image with an icon or (2) summarizing a text and replacing the text with the summarized text, in the contents included in the subsequence of the second portion. Preliminary, the Office notes that the term “image” encompasses an icon (i.e., In Chen, in response to using the horizontal scroll bar the representation of the groups of messages displayed in the second portion may be modified by replacing an image (e.g., the icon indicating the group of instant messages S1) with an icon (e.g., the icon indicating the group of instant messages S4). Chen fig. 8, ¶ 49.
Regarding claim 10, which depends on claim 6, Chen teaches wherein the modifying comprises replacing contents included in the subsequence of the second portion with bookmarked contents or replacing the contents included in the subsequence of the second portion with a sequence of times at which instant messages corresponding to the contents are sent and received. In Chen, a region of the user interface may display a range of dates corresponding to times when messages were generated. Chen fig. 9, ¶¶ 51-53.
Regarding claim 12, which depends on claim 1, Chen teaches wherein the displaying a second portion comprises: setting a condition for at least one of a sending time range of an instant message, a sender of the instant message, and a content format; and distinguishing contents included in a subsequence of the second portion according to the set condition and displaying the distinguished contents on the mini- map display region. In Chen, a region of the user interface may display a range of dates corresponding to times when messages were generated. Chen fig. 9, ¶¶ 51-53.
Regarding claim 13, which depends on claim 1, Chen teaches wherein the displaying a second portion comprises: setting a condition for at least one of a sending time range of an instant message, a sender of the instant message, and a content format; and filtering contents included in a subsequence of the second portion according to the set condition and displaying the filtered contents on the mini-map display region. In Chen, a region of the user interface may display a range of dates corresponding to times when messages were generated. Chen fig. 9, ¶¶ 51-53.
Regarding claim 14, which depends on claim 12, Chen teaches: providing, by the at least one processor, a user interface for setting the condition, wherein the setting of the condition comprises registering the condition selected or input through the user interface as a setting value. Chen fig. 9, ¶¶ 51-53.
Regarding claim 16, which depends on claim 1, Chen teaches: displaying, by the at least one processor, a mini-map mode screen on which 34Atty. Dkt. No.: 16634LN-000162-US contents included in a subsequence of the second portion are displayed in response to a user entering the chatroom; and displaying, by the at least one processor, the screen on which a selected content is displayed and including the message display region and the mini-map display region in response to an elapse of a period of time or in response to a selection of at least one of the contents displayed on the mini-map mode screen by the user. In Chen, a mini-map mode screen (i.e., sub-chat room) may be displayed in response to selection of control button. Chen fig. 4, ¶¶ 33-34.
Claim 17 is drawn to instructions stored in a medium that implement the method recited in claim 1. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.
Claims 18-20 are drawn to an apparatus that implements the methods recited in claims 1-3, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al., US 2016/0364368 A1, in view of Seo et al., US 2014/0223347 A1.
Regarding claim 7, which depends on claim 6, Chen does not disclose, but Seo in combination with Official Notice teaches: displaying, by the at least one processor, a size of a display on which the screen is displayed, wherein the modifying comprises modifying the contents included in the subsequence of the second portion according to the size of the display. In Seo, contents (e.g., center pane 222) may be modified based on the size of a display. Seo ¶ 51. Seo does not explicitly disclose displaying the size of a display. However, Official Notice is taken of displaying the size of a screen. 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Chen’s process of displaying a graphical user interface comprising a message display region and a mini-map display region with Seo’s process of modifying the contents of a portion of a graphical user interface based on the size of a display and the Official Notice of displaying the size of a screen. Such a modification would allow a graphical user interface to scale appropriately to smaller devices. See Seo ¶ 7.
Regarding claim 8, which depends on claim 6, Chen does not disclose, but Seo teaches reducing at least one of a font size and an image size of respective contents included in the subsequence of the second portion. In Seo, the font size of content in a graphical user interface can be reduced based on a user’s preference. Seo ¶ 51.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Chen’s process of displaying a graphical user interface comprising a message display region and a mini-map display region with Seo’s process of modifying the contents of a portion of a graphical user interface by reducing the font size. Such a modification would allow content in a graphical user interface to be readable by user’s with reduced vision.
Regarding claim 15, which depends on claim 1, Chen does not disclose, but Seo teaches: switching, by the at least one processor, the screen to a mini-map mode screen in response to a size of a display on which the screen is displayed being less than or equal to a first threshold or in response to a size of each content included in a subsequence of the second portion being less than or equal to a second threshold, wherein the contents included in the subsequence of the second portion are displayed on the mini-map mode screen. In Seo, the number of screens (i.e., “panes”) presented at the same time can depend on the size of the display. Seo ¶ 53.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Chen’s process of displaying a graphical user interface comprising a message display region and a mini-map display region with Seo’s process of modifying the contents of a graphical user interface based on the size of a display. Such a modification would allow a graphical user interface to scale appropriately to smaller devices. See Seo ¶ 7.

Allowable Subject Matter
Claim 11 contains allowable subject matter.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
 
Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144